Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New claims 22-24 have been withdrawn from consideration as being directed to non-elected species since claims 22 and 23-24 depend from withdrawn claims 11 and 17, respectively.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2010/0006508) in view of Denton et al (US 2002/0144942).
	With respect to claim 1, Mitchell et al disclose a liquid treatment device 1 (see FIG. 3) including a container section (e.g., defined by an upper part of the pitcher shown in FIG. 6 and the lower wall of the upper unitary section of the housing 5 shown in FIG. 3) defining a container capable of holding liquid to be treated, the container section including at least part of a body (e.g., formed by walls of the container), the body including at least one wall forming at least a bottom of the container, a liquid treatment section (e.g., defined by the lower unitary part shown in FIG. 3) including a cavity (e.g., containing media 2), a plurality of first liquid-permeable windows being provided in the wall forming the bottom of the container (see the two openings in the bottom wall of the upper unitary part of the housing 5), liquid being capable of exiting the container through the first liquid-permeable windows, the first liquid-permeable windows defining 

	Concerning claim 4, Mitchell et al disclose the liquid treatment section 14 as including an end wall 7 sealingly joined to the cavity side wall along the circumference of the cavity side wall 14 at an end of the cavity side wall 14 opposite the end joined to the liquid-impermeable wall section, at least a section of the end wall 7 inwards of where it is joined to the cavity side wall 14 as being liquid-impermeable (see FIG. 3). Mitchell et al fail to specify the end wall 7 as being sealingly joined to the cavity side wall 14 along the circumference of the cavity side wall. Denton et al disclose an analogous device (see FIG. 1) including a cavity side wall 14 that is sealingly joined to a liquid-impermeable wall section 18 along the circumference of the cavity side wall and around a liquid path through the cavity using an adhesive (see paragraph 55). Denton et al suggest that such a configuration prevents the fluid being filtered from bypassing the media during a filtering operation. It would have been obvious to have modified the device of Mitchell et al so as to have sealingly joined the cavity side wall to the liquid-impermeable section as suggested by Denton et al in order to prevent the fluid being filtered from bypassing the media during a filtering operation.
Regarding claim 6, Mitchell et al disclose the cavity side wall 14 as including at least one layer of pleated sheet material, functioning as at least one of the at least one second liquid-permeable window (see paragraph 32).
As to claim 7, Mitchell et al disclose the layer of sheet material as being formed of glass fibers of which is considered a textile (see paragraphs 28-30).
Concerning claim 8, Mitchell et al disclose the layer of sheet material as being a sheet of functionalized textile (e.g., a glass textile functionalized with nano alumina fibers, see paragraph 30).
Regarding claim 21, Mitchell et al disclose the at least one layer 14 as being pleated (see paragraph 21).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1, 3, 6, and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 9-12 of copending Application No. 16/476,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the ‘980 application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12 of copending Application No. 16/476,980 in view of Mitchell et al (US 2010/0006508).
With respect to claim 4, the ‘980 claims fail to specify the section of the end wall inwards of where it is joined to the cavity sidewall as being liquid imperforate. Mitchell et al disclose an analogous device having the section of the end wall inwards of where it is joined to the cavity sidewall as being liquid imperforate (see the lower end cap shown in FIG. 3). Mitchell et al suggest that such an arrangement ensures the fluid flow is directed through the sidewall 14 of the liquid treatment section (see FIG. 3). It would have been obvious to have modified the device recited in the instant claims so as to have the section of the end wall inwards of where it is joined to the cavity sidewall being liquid imperforate as suggested by Mitchell et al in order to ensure that fluid flow was directed through the sidewall of the liquid treatment section.
With respect to claim 7, the ‘980 fails to specify the layer of sheet material as being a textile. Mitchell et al disclose an analogous device including a layer of sheet material 16 formed of glass fibers of which is considered a textile (see paragraph 30). Mitchell et al suggest that the 
Concerning claim 8, Mitchell et al discloses the layer of sheet material as being a sheet of functionalized textile (e.g., a glass textile functionalized with nano alumina fibers, see paragraph 30).
This is a provisional nonstatutory double patenting rejection.

Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mitchell et al is considered the closest prior art, however, the reference fails to teach or suggest the barrier in the wall forming the bottom of the container as being dome-shaped as recited in claim 25. Claim 25 depends from claim 26 and is allowable for the same reasons as claim 26.

Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant argues that Mitchell et al fail to disclose a plurality of first liquid-permeable windows in the barrier in the wall forming the bottom of the container as recited in amended claim 1, however, it is held that Mitchell et al include a plurality of first liquid-permeable windows in the barrier in the wall forming the bottom of the container (see the two openings in the bottom wall of the upper unitary part of the housing 5 shown in FIG. 3).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773